DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 03/10/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 03/10/2020, 10/01/2020 and 12/10/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 03/10/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims, 1, 2, 3 5, 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,2,3 and 10 a method of measurement of SSA is absent, which creates indefiniteness.  Even instant Specification used term BET (twice) claims must be interpreted considering the specification without reading limitations from the specification into the claim.  See: MPEP §2111.01.
Claims 2-6 and 13-15 depend from claim 1 directly or indirectly and fall therewith.

Claims 5 and 11 recite compound of Chemical  Formula 1 (MxLy) wherein x is an integer of 2 to 6, and y is an integer of 2 to 12. However, instant Specification recites only a ratio between reagents (Zn to terephthalic acid = 3: 1) but does not expressly discloses the compound of claimed formula and does not provide any experimental data in favor of claimed formula. Applicant is invited to clarify above confusion to avoid rejection under 35 U.S.C. 112 (a).	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12, 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Li et. al. Journal of Power Sources 302 (2016) 174-179 (Li). 
Regarding claim 1, Li discloses a carbon-sulfur composite comprising: a carbonized metal-organic framework S/MOF-C and a sulfur compound introduced to at least a part of an outside surface and an inside of the carbonized metal-organic framework (p.177 left. Col., para 2), wherein the carbonized metal-organic framework has a specific surface area of 1000 m2/g to 4000 m2/g (about 1,750 m2/g, Fig. 3c, for pore with diameter up to 10 nm, N7-C, re claim 2), and the carbonized metal-organic framework has a pore volume of 0.1 cc/g to 10 cc/g (1, 3 cc/g, p. 177, left col., bottom 
Regarding claim 6, Li discloses that the carbon black composite contains from 60-65 weight % of sulfur.  Therefore, the limitation of claim 6 is met and anticipated. 
Regarding claim 7, Li discloses a method for preparing a carbon-sulfur composite comprising: (a) preparing a carbonized metal-organic framework by carbonizing a metal- organic framework at a temperature of 950°C (1000 °C, p.175, re claims 8, 9) or higher and (b) preparing a carbon-sulfur composite by mixing the carbonized metal-organic framework of with a sulfur compound (p.175, para 2.2).
Regarding claim 12, Li discloses the method wherein the carbon black composite contains from 60-65 weight % of sulfur.  Therefore, the limitation of claim 6 is met and anticipated. However, Applicant sets forth the way the claimed apparatus (electrode) operates. It has been held that a recitation with respect to the way a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Li teaches the electrode substantially like that as claimed in claim 13. Therefore, it fully capable to perform the claimed functions. As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 13, Li discloses a positive electrode (cathode) comprising the carbon sulfur composite (p.175, para 2.3). 
Regarding claim 14
Regarding claim 15, Li discloses a coin battery wherein the cathode is based carbon– sulfur composite. Li-anode and electrolyte (p.175, para 2,3). Regarding the limitation: “secondary”: since the battery of Li is substantially like that claimed in instant claim claim13, it is fully capable to be rechargeable.
Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kai et. al. Chem. Commun., 2013, 49, 2192-2194 (Ki).  
Regarding claims 1-3, Ki discloses a carbon-sulfur composite (p.2193, right col., para 1) comprising: a carbonized zinc containing metal-organic frameworks MOFs and a sulfur compound introduced to at least a part of an outside surface and an inside of the carbonized metal-organic framework (p.2193 left. Col., para 2), wherein the carbonized metal-organic framework has a specific surface area of 1000 m2/g to 4000 m2/g (about 2372 m2/g, Table 1,  re claims 2 and 3) , and the carbonized metal-organic framework has a pore volume of 0.1 cc/g to 10 cc/g (1, 26 cc/g, Table 1). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Regarding claims 13-15, Ki discloses an electrode for lithium-sulfur battery and a lithium-battery. (SI-6 of SM). Regarding the limitation: “secondary”: since the battery of Li is substantially similar to that claimed in instant claim claim13, it is fully capable to be rechargeable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et. al. Chem. Commun., 2013, 49, 2192-2194 and supplemental materials (SM)
Regarding claims 7-9, Ki discloses a method for preparing a carbon-sulfur composite comprising: (a) preparing a carbonized metal-organic framework by carbonizing a metal- organic framework at a temperature at 900°C (step SI-3 of SM) and (b) preparing a carbon-sulfur composite by mixing the carbonized metal-organic framework of with a sulfur compound (step SI-4 of SM).
Ki does not expressly disclose the temperature of the carbonization step as 950°C   or higher. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the 
Regarding claims 5 and 11, Ki discloses the invention as discussed above as applied to claims 1 and 7 respectively and incorporated therein.  In addition, Ki discloses Zn terephalate (SM, step SI-2, Solvo-MOF-5 and RT-MOF-5). Based on stoichiometry of Zn-salt and terephatalic acid (H2=BDC) a structural unit appear have formulas Zn6L3 and Zn5L2 respectively. Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize stoichiometry M to L based on data of Ki to obtain a cathode material with better cycle stability. 
Alternatively, since method of preparation of compound of claimed formula (1) disclosed by Ki similar and ratio of Zn to terephthalic acid is substantially similar, compounds of claimed formula (1) are necessarily synthesized by Ki.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et. al. Chem. Commun., 2013, 49, 2192-2194 view of Yang et. al. Chemistry of Materials, 2012, 24, 464-470.
Regarding claims 4, Ki discloses the invention as discussed above as applied to claim 1, including specific surface area of about 2372 m2
Yang teaches metal organic frameworks (Abstract), prepared from Zn salt (zinc nitrate) and carboxylic acid (p.465) and prepared by carbonization of MFOC at 900oC having total pore volume 2.01 cc/g (Table 1, MDC-3).  In addition, Yang teaches that hierarchical porous carbon materials from MOFs simply by adjusting the heat treatment without the need for complicated processes (p. 465). Yang does not expressly disclose the range of from 2.2 cc/g to 3.0 cc/g, however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05., therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the step (a) of method of Ki by adjusting heating process to obtain material with pore volume between 2.2 cc/g and 3.0 cc/g, to obtain suitable precursors for cathode material in lithium-sulfur batteries.  
Regarding claim 10, Ki discloses the invention as discussed above as applied to claims 7 including specific surface area of about 2372 m2/g, (Table 1) and incorporated therein.  Ki does not expressly disclose a pore volume of the carbonized metal-organic framework in the range   from 2.2 cc/g or greater. 
Yang teaches metal organic frameworks (Abstract), prepared from Zn salt (zinc nitrate) and carboxylic acid (terephthalic acid, p.465) and prepared by carbonization of MFOC at 900oC having a specific surface area 3174 m2/g and total pore volume 4.06 cc/g.  In addition, Yang teaches that hierarchical porous carbon materials from MOFs simply by adjusting the heat treatment without the need for complicated processes (p. 465). Therefore, it would have been obvious to one or ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727